United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-1789
                                  ___________

Christopher L. Bilbrey,                *
                                       *
             Appellant,                *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * Western District of Missouri.
United States Department of the Air    *
Force; F. Whitten Peters, Individually *       [UNPUBLISHED]
and as Secretary, Department of the    *
Air Force, Pentagon, Washington, D.C.; *
David R. Stinson, Deputy Director,     *
Communications and Information         *
Systems Headquarters Air Combat        *
Command; Don W. Fox, Deputy            *
General Counsel (Fiscal, Ethics and    *
Civilian Personnel),                   *
                                       *
             Appellees.                *
                                  ___________

                          Submitted: October 12, 2001
                              Filed: October 16. 2001
                                   ___________

Before WOLLMAN, Chief Judge, BOWMAN, and LOKEN, Circuit Judges.
                             ___________

PER CURIAM.

     Christopher L. Bilbrey filed this action seeking unredacted copies of
documents he received from the United States Air Force (USAF) as a result of his
request under the Freedom of Information Act (FOIA), 5 U.S.C. § 552. The district
court1 granted summary judgment to the USAF in part and to Bilbrey in part,
concluding that redactions in one document were proper, but ordering the USAF to
provide Bilbrey with nearly all of the redacted portions of a second document.
Bilbrey appeals.

      After careful de novo review of the record, including unredacted copies of the
documents at issue, we conclude that the redacted material is both predecisional and
deliberative, and therefore, exempt from disclosure under FOIA exemption 5. See
Missouri v. United States Army Corp of Eng’rs, 147 F.3d 708, 710 (8th Cir. 1998)
(exemption 5 permits nondisclosure of inter- or intra-agency memorandum which is
both predecisional and deliberative).

      Accordingly, we affirm.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The HONORABLE GARY A. FENNER, United States District Judge for the
Western District of Missouri.
                                        -2-